Copertino, J.,
concurs in the result only, with the following memorandum: Joseph C. is not emancipated, and his father thus is obligated to support him until the age of 21 years (Family Ct Act § 413; Matter of Roe v Doe, 29 NY2d 188). However, this conclusion should be based not on any finding of fault on the father’s part, but rather on the grounds that Joseph is not self-supporting and that his father effectively consented to and approved a change of living arrangements (see, Matter of Henry v Boyd, 99 AD2d 382, affd 65 NY2d 645; Matter of Monroe County Dept. of Social Servs. v San Filippo, 178 AD2d 1011). When he signed the change of residence form which permitted his son’s transfer to West Hempstead High School, the father placed his son in the same position as his unemancipated daughter, Alexandra. In my view, the record allows for no more. The majority opinion strains to establish the father as the true cause of Joseph’s exit from his home and thus liable for his son’s support, and I cannot endorse that position.
Two key factors are cited by the Court as proof that the father bears the responsibility for what happened to the relationship and that it was he who deliberately kept Joseph away. The first is the testimony of the father regarding the events which led to Joseph’s departure. The father testified that as Joseph was leaving the house during the course of their argument he said, "you go out that door, do not come back”. This was not a statement that he wanted his son to leave, but rather one warning of consequences if he did leave. It was undoubtedly a threat intended to keep Joseph at home under conditions the father found acceptable, but the choice to leave or stay remained Joseph’s. Thus, the statement hardly constitutes proof of a direction to leave from a father who no longer wanted his son to live with him. I am similarly unper*113suaded that the testimony concerning police intervention is worthy of the weight attributed to it. The father testified that he would have allowed Joseph back in the house only in the presence of the police. Clearly, this referred to no more than his feelings in the immediate aftermath of the emotional confrontation during which he felt threatened and which led him to call the police in the first place. It was not a policy statement which had a life beyond the events of that night. As the excerpt of testimony cited by the Court indicates, Joseph was in fact allowed back in when the police arrived. In short, the issue for the father was protection during a heated dispute. There is no testimony from which one might reasonably conclude that he meant that he would take his son back only if "forced” to do so by the police, which is implied by the majority opinion.
The second basis advanced for the conclusion that the father was responsible for the break and abandoned his son is the absence of proof that the father made efforts to visit or establish a relationship with his son after the events previously discussed. I find this alleged lack of contact to be of little import. True, there is no hard proof that either father or son tried to repair the damage. However, I would point out that Joseph, unlike his father, admitted that he failed to do so, while his father stated he made attempts. Unlike the case where the child is very young, we are speaking here of a high school student who is capable of thinking and acting on his own, and we cannot assume that he was any less capable of picking up a telephone than was his father. Without any indication from this young man that he wanted to see him, his father cannot be expected to make repeated attempts to force himself on his reluctant offspring. I find this case wholly distinct from one such as Lipsky v Lipsky (115 AD2d 361), which is cited by the Court. There, a 12-year-old boy, away from home in summer camp, suddenly found his father gone with no forwarding address given and his support terminated. That was abandonment. This is not.
As noted previously, I agree that Joseph is not self-supporting. However, I also feel constrained to mention that in this area as well the Court is too quick to find fault with the father. Specifically, in discussing how Joseph dissipated and squandered the proceeds of his personal injury settlement, the majority opinion described Joseph’s testimony that his father signed the necessary authorization enabling him to receive the money without offering any advice or instruction about how to *114use it—the implication being that he should have done so. Given the state of affairs between the two, an intimate chat on the subject would have been anomalous indeed, and the chances of Joseph listening to any advice from his father would seem to render the giving of any such advice an exercise in futility. Moreover, Joseph was 18 years of age, old enough to vote (US Const 26th Amend)—thereby affecting the destiny of all of us—and to enter into binding contracts (see, General Obligations Law § 3-101). In short, he was an adult in the eyes of the law. I can find no reason to pay heed to Joseph’s implied and thoroughly disingenuous suggestion that his father should have provided some guidance when he previously had made clear that guidance (as opposed to the cash) was about the last thing he wanted from him. As with contact between them generally, Joseph admitted that he himself made no attempt to speak with his father on the subject.
I would point out that Joseph appears to have been less than forthright in his description of the 1986 altercation with his father. Notwithstanding the fact that this was the key event in their break, Joseph testified that he could not recall what caused the heated quarrel. Combined with his mother’s testimony that as of the date of the hearing, he remained a "very troubled young man [who] has difficulty focusing his energies in a constructive way and is angry”, I hesitate to place much credence in his version of events.
Accordingly, I agree with the Court that the father is obligated to support Joseph, but not for the reasons set forth in the majority opinion. I concur fully with the Court’s determinations with regard to the application of the Child Support Standards Act to a modified child support obligation, the father’s application for downward modification of spousal maintenance, and the mother’s request for affirmative relief.
Bracken, J. P., and Balletta, J., concur with Eiber, J.; Copertino, J., concurs in the result only in a separate memorandum.
Ordered that the order entered September 12, 1990 is modified, by adding a provision sustaining the objection to the amount of child support awarded and vacating the provision of the order dated March 1, 1990, which awarded child support; as so modified, the order entered September 12, 1990 is affirmed, insofar as appealed from, without costs or disbursements, and the matter is remitted to the Family Court, *115Nassau County, for a new determination as to child support in accordance with the Child Support Standards Act (Family Ct Act § 413), and for a determination of arrears, if any; and it is further,
Ordered that pending a new determination as to child support, the appellant shall continue to make child support payments to the extent required by the order appealed from.